  Case 1:20-cv-00166-SPW-TJC Document 26 Filed 07/23/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION



 ROBIN CLAUSEN,                         Cause No. l:20-cv-00I66-SPW-TJC

             Plaintiff,
 V.



EXPERIAN INFORMATION
                                              ORDER DISMISSING
 SOLUTIONS,INC.; and                             EQUIFAX,INC.
 EQUIFAX,INC.
             Defendants.



      Upon the Plaintiff Robin Clausen's Notice of Dismissal (Doc. 25) of

Equifax, Inc., only, and for good cause,

      IT IS HEREBY ORDERED that Equifax, Inc. is DISMISSED with

prejudice.

      The Clerk of Court is directed to notify the parties of the making ofthis

Order.


      DATED this                 day of July, 2021.




                                       SUSAN P. WATIERS
                                       U.S. DISTRICT COURT JUDGE
